DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 7-9 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art is Cho (US 2009/0114147) and Fusegawa et al (US 2002/0157600). Cho et al teaches a Czochralski crystal growth method having an initial stage of a body of an ingot at 0.6-0.8 RPM to an ingot length of 400 mm and increasing the crucible rotation rate to 0.7-1.3 RPM in the ingot length of between 900 mm and 1300 mm. Fusegawa et al teaches gradually increasing the crucible rotation rate at a gradual rate, which clearly suggests the rotation speed in increased with a predict speed (See Abstract; Fig 6; [0039]-[0042]). The prior art does not teach, suggest or provide any rationale for a first seeding step: rotating the crucible with a first rotation speed to grow the crystal to a first length. wherein the first rotation speed is 0.25 rpm-0.50 rpm; a second seeding step: increasing the rotation speed of the crucible from the first rotation speed to a second rotation speed with an increasing rate of 0.01 rpm per 5 mm of increase of the length of the crystal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714